UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (98.2%) 1 Consumer Discretionary (20.1%) * Amazon.com Inc. 512,070 222,284 Home Depot Inc. 1,371,804 152,449 * O'Reilly Automotive Inc. 499,801 112,945 Comcast Corp. Class A 1,647,059 99,054 Lowe's Cos. Inc. 1,401,535 93,861 NIKE Inc. Class B 827,767 89,415 * Netflix Inc. 134,369 88,272 * Priceline Group Inc. 72,144 83,064 TJX Cos. Inc. 1,233,458 81,618 Starbucks Corp. 1,293,788 69,366 Ross Stores Inc. 1,383,792 67,266 Wyndham Worldwide Corp. 717,316 58,755 * Chipotle Mexican Grill Inc. Class A 90,526 54,767 Expedia Inc. 472,600 51,679 *,^ Tesla Motors Inc. 192,092 51,531 Marriott International Inc. Class A 682,245 50,752 * Under Armour Inc. Class A 558,974 46,641 Inditex SA ADR 2,779,704 45,115 * LKQ Corp. 1,334,142 40,351 Advance Auto Parts Inc. 253,282 40,345 PulteGroup Inc. 1,973,812 39,772 Dunkin' Brands Group Inc. 672,405 36,982 Walt Disney Co. 306,800 35,018 * Hilton Worldwide Holdings Inc. 1,235,879 34,048 * JD.com Inc. ADR 764,086 26,055 Dollar General Corp. 286,606 22,281 Wolverine World Wide Inc. 717,635 20,438 Scripps Networks Interactive Inc. Class A 291,089 19,028 * Urban Outfitters Inc. 519,085 18,168 * Michaels Cos. Inc. 672,745 18,104 * Ulta Salon Cosmetics & Fragrance Inc. 116,915 18,058 Tractor Supply Co. 191,440 17,218 Whirlpool Corp. 96,549 16,708 Brunswick Corp. 312,727 15,905 * Jarden Corp. 302,747 15,667 BorgWarner Inc. 270,060 15,350 Harman International Industries Inc. 128,887 15,330 DSW Inc. Class A 457,855 15,279 CBS Corp. Class B 273,600 15,185 * IMAX Corp. 371,734 14,970 L Brands Inc. 165,392 14,179 Hanesbrands Inc. 412,260 13,737 Carter's Inc. 124,935 13,281 * Discovery Communications Inc. 415,495 12,914 Starwood Hotels & Resorts Worldwide Inc. 158,090 12,820 Service Corp. International 424,275 12,486 GNC Holdings Inc. Class A 280,431 12,474 Delphi Automotive plc 138,900 11,819 * Bright Horizons Family Solutions Inc. 194,226 11,226 Comcast Corp. Special Class A 186,500 11,179 * Vipshop Holdings Ltd. ADR 471,953 10,501 * Discovery Communications Inc. Class A 310,053 10,312 Macy's Inc. 147,800 9,972 * DISH Network Corp. Class A 141,600 9,588 Harley-Davidson Inc. 168,715 9,507 * lululemon athletica Inc. 136,002 8,881 * Toll Brothers Inc. 232,100 8,864 * NVR Inc. 6,600 8,844 * Sirius XM Holdings Inc. 2,276,900 8,493 * Dollar Tree Inc. 105,071 8,300 Wynn Resorts Ltd. 83,258 8,215 Cablevision Systems Corp. Class A 337,000 8,068 * CarMax Inc. 120,525 7,980 * AutoZone Inc. 11,100 7,403 Royal Caribbean Cruises Ltd. 81,300 6,397 * DIRECTV 66,400 6,161 Foot Locker Inc. 84,100 5,636 Goodyear Tire & Rubber Co. 170,500 5,141 * MGM Resorts International 276,484 5,046 Twenty-First Century Fox Inc. 136,700 4,404 Gap Inc. 80,600 3,077 Time Warner Inc. 32,700 2,858 Twenty-First Century Fox Inc. Class A 84,800 2,760 * Liberty Global plc 35,101 1,777 Aramark 22,100 684 Consumer Staples (5.2%) Costco Wholesale Corp. 907,029 122,503 Mondelez International Inc. Class A 1,993,212 82,001 CVS Health Corp. 768,771 80,629 * Monster Beverage Corp. 501,504 67,211 Estee Lauder Cos. Inc. Class A 551,198 47,767 Anheuser-Busch InBev NV ADR 373,882 45,116 Colgate-Palmolive Co. 476,191 31,148 * Hain Celestial Group Inc. 241,100 15,879 PepsiCo Inc. 158,600 14,804 Brown-Forman Corp. Class B 135,343 13,559 Kroger Co. 177,400 12,863 * United Natural Foods Inc. 187,614 11,947 Sysco Corp. 251,116 9,065 Coty Inc. Class A 275,100 8,795 Clorox Co. 82,500 8,581 ^ Pilgrim's Pride Corp. 341,400 7,842 Mead Johnson Nutrition Co. 71,881 6,485 Altria Group Inc. 124,000 6,065 Walgreens Boots Alliance Inc. 34,200 2,888 Hormel Foods Corp. 26,800 1,511 Energy (1.8%) Cabot Oil & Gas Corp. 1,240,352 39,121 Baker Hughes Inc. 374,116 23,083 * Cameron International Corp. 346,820 18,163 Schlumberger Ltd. 198,400 17,100 * Carrizo Oil & Gas Inc. 332,670 16,381 Core Laboratories NV 104,475 11,914 * Weatherford International plc 883,980 10,846 * Gulfport Energy Corp. 256,615 10,329 * Continental Resources Inc. 230,879 9,787 * FMC Technologies Inc. 216,300 8,974 Valero Energy Corp. 136,700 8,557 Tesoro Corp. 97,400 8,222 Plains GP Holdings LP Class A 303,500 7,842 * Southwestern Energy Co. 300,070 6,821 Superior Energy Services Inc. 240,685 5,064 * InterOil Corp. 82,081 4,941 Financials (5.6%) Moody's Corp. 494,024 53,335 Goldman Sachs Group Inc. 239,919 50,093 Morgan Stanley 1,280,776 49,681 Bank of America Corp. 2,565,995 43,673 Intercontinental Exchange Inc. 191,528 42,828 Public Storage 229,324 42,280 JPMorgan Chase & Co. 560,717 37,994 American International Group Inc. 566,884 35,045 Aon plc 271,124 27,026 Raymond James Financial Inc. 410,141 24,436 American Tower Corporation 248,755 23,206 Citigroup Inc. 365,000 20,163 * Signature Bank 125,349 18,350 * Affiliated Managers Group Inc. 83,265 18,202 American Express Co. 225,250 17,506 * E*TRADE Financial Corp. 566,258 16,959 Waddell & Reed Financial Inc. Class A 312,816 14,799 T. Rowe Price Group Inc. 177,455 13,794 Ameriprise Financial Inc. 80,400 10,044 Allied World Assurance Co. Holdings AG 223,634 9,665 WisdomTree Investments Inc. 403,491 8,863 Northern Trust Corp. 114,900 8,785 Voya Financial Inc. 179,000 8,318 Simon Property Group Inc. 46,100 7,976 * Berkshire Hathaway Inc. Class B 56,400 7,677 * SVB Financial Group 50,480 7,268 Health Care REIT Inc. 92,000 6,038 Legg Mason Inc. 98,700 5,086 General Growth Properties Inc. 191,000 4,901 * Realogy Holdings Corp. 90,400 4,224 Jones Lang LaSalle Inc. 24,300 4,155 Kilroy Realty Corp. 49,900 3,351 Prologis Inc. 45,500 1,688 Ventas Inc. 23,700 1,472 Crown Castle International Corp. 9,700 779 Health Care (21.4%) Gilead Sciences Inc. 1,934,276 226,465 * Biogen Inc. 380,597 153,738 Bristol-Myers Squibb Co. 2,164,213 144,007 * Celgene Corp. 1,043,501 120,770 * Allergan plc 368,543 111,838 Amgen Inc. 719,643 110,480 * BioMarin Pharmaceutical Inc. 744,394 101,818 * Vertex Pharmaceuticals Inc. 761,332 94,009 Aetna Inc. 727,658 92,747 Merck & Co. Inc. 1,403,434 79,897 * Illumina Inc. 346,759 75,718 Eli Lilly & Co. 804,079 67,133 Medtronic plc 850,627 63,031 * Alexion Pharmaceuticals Inc. 341,464 61,726 CR Bard Inc. 337,649 57,637 Becton Dickinson and Co. 381,755 54,076 Zimmer Biomet Holdings Inc. 408,031 44,569 Novo Nordisk A/S ADR 778,928 42,654 Cardinal Health Inc. 486,065 40,659 Shire plc ADR 167,905 40,547 * HCA Holdings Inc. 392,315 35,591 * Centene Corp. 430,468 34,610 Cooper Cos. Inc. 189,063 33,648 Johnson & Johnson 320,328 31,219 AstraZeneca plc ADR 448,605 28,581 Anthem Inc. 166,384 27,310 * Varian Medical Systems Inc. 321,904 27,146 * Medivation Inc. 237,494 27,122 AbbVie Inc. 357,100 23,994 Perrigo Co. plc 129,652 23,964 * Cerner Corp. 333,696 23,045 Agilent Technologies Inc. 592,810 22,871 UnitedHealth Group Inc. 182,700 22,289 Zoetis Inc. 458,450 22,106 Thermo Fisher Scientific Inc. 149,190 19,359 ResMed Inc. 318,895 17,976 * Incyte Corp. 168,175 17,526 * Mylan NV 242,292 16,442 * MEDNAX Inc. 215,334 15,958 Universal Health Services Inc. Class B 110,358 15,682 * PAREXEL International Corp. 224,101 14,412 Cigna Corp. 88,300 14,305 HealthSouth Corp. 289,067 13,314 * Express Scripts Holding Co. 146,855 13,061 * Sirona Dental Systems Inc. 124,725 12,525 * Align Technology Inc. 190,075 11,920 * Mallinckrodt plc 100,360 11,814 Humana Inc. 58,826 11,252 * Edwards Lifesciences Corp. 76,800 10,939 * DexCom Inc. 132,748 10,617 * Akorn Inc. 239,815 10,470 * Mettler-Toledo International Inc. 30,500 10,415 * Quintiles Transnational Holdings Inc. 133,100 9,664 * United Therapeutics Corp. 54,700 9,515 * Alkermes plc 141,332 9,093 * Jazz Pharmaceuticals plc 44,730 7,876 * Molina Healthcare Inc. 95,735 6,730 AmerisourceBergen Corp. Class A 45,400 4,828 McKesson Corp. 21,200 4,766 Abbott Laboratories 86,200 4,231 * Charles River Laboratories International Inc. 42,000 2,954 Industrials (8.3%) Boeing Co. 922,253 127,935 Honeywell International Inc. 791,700 80,730 United Parcel Service Inc. Class B 599,405 58,088 * TransDigm Group Inc. 257,268 57,800 Danaher Corp. 523,621 44,817 Rockwell Automation Inc. 249,394 31,084 JB Hunt Transport Services Inc. 359,497 29,511 * IHS Inc. Class A 226,319 29,111 * Stericycle Inc. 203,529 27,255 Wabtec Corp. 246,002 23,183 Equifax Inc. 218,041 21,170 AMETEK Inc. 380,583 20,848 Pentair plc 296,920 20,413 American Airlines Group Inc. 494,175 19,735 Cintas Corp. 227,600 19,253 Carlisle Cos. Inc. 181,405 18,162 * United Rentals Inc. 201,195 17,629 3M Co. 104,000 16,047 Fastenal Co. 362,025 15,270 Lockheed Martin Corp. 79,400 14,760 * Spirit Airlines Inc. 229,048 14,224 Roper Technologies Inc. 78,976 13,620 * Copart Inc. 357,436 12,682 Snap-on Inc. 78,810 12,551 MSC Industrial Direct Co. Inc. Class A 163,680 11,420 Acuity Brands Inc. 62,875 11,316 Delta Air Lines Inc. 268,100 11,014 Illinois Tool Works Inc. 119,400 10,960 Southwest Airlines Co. 324,200 10,728 * United Continental Holdings Inc. 199,600 10,581 * Armstrong World Industries Inc. 188,595 10,048 CEB Inc. 113,695 9,898 PACCAR Inc. 151,800 9,686 * Hertz Global Holdings Inc. 522,880 9,475 KAR Auction Services Inc. 246,643 9,224 Expeditors International of Washington Inc. 196,245 9,048 Alaska Air Group Inc. 139,100 8,962 Flowserve Corp. 162,795 8,573 Watsco Inc. 68,080 8,424 Masco Corp. 304,300 8,116 Donaldson Co. Inc. 226,330 8,103 * Quanta Services Inc. 252,975 7,291 Robert Half International Inc. 118,200 6,560 Huntington Ingalls Industries Inc. 54,400 6,125 B/E Aerospace Inc. 107,873 5,922 * Kirby Corp. 74,486 5,710 * Verisk Analytics Inc. Class A 76,830 5,590 Union Pacific Corp. 57,000 5,436 Rockwell Collins Inc. 21,400 1,976 Textron Inc. 34,500 1,540 FedEx Corp. 9,000 1,534 Caterpillar Inc. 17,200 1,459 Information Technology (31.5%) Apple Inc. 4,983,323 625,033 * Facebook Inc. Class A 2,511,988 215,441 * Google Inc. Class C 396,573 206,420 Oracle Corp. 4,631,297 186,641 Microsoft Corp. 3,754,869 165,778 MasterCard Inc. Class A 1,255,403 117,355 Cisco Systems Inc. 3,836,970 105,363 * Alliance Data Systems Corp. 353,964 103,336 Visa Inc. Class A 1,470,436 98,740 * Salesforce.com inc 1,279,066 89,061 Altera Corp. 1,659,449 84,964 Intuit Inc. 750,197 75,597 * Check Point Software Technologies Ltd. 885,406 70,434 * F5 Networks Inc. 573,529 69,024 * Google Inc. Class A 114,037 61,585 * Alibaba Group Holding Ltd. ADR 700,646 57,642 * Red Hat Inc. 753,478 57,212 QUALCOMM Inc. 882,313 55,259 Paychex Inc. 1,049,783 49,214 * Electronic Arts Inc. 738,999 49,144 * LinkedIn Corp. Class A 233,232 48,193 * Cognizant Technology Solutions Corp. Class A 781,520 47,743 Maxim Integrated Products Inc. 1,364,637 47,182 Broadcom Corp. Class A 889,008 45,775 * eBay Inc. 751,149 45,249 * Adobe Systems Inc. 531,469 43,054 Linear Technology Corp. 923,427 40,843 * Workday Inc. Class A 487,638 37,251 Amphenol Corp. Class A 639,009 37,043 Activision Blizzard Inc. 1,495,505 36,206 Western Digital Corp. 431,158 33,811 Global Payments Inc. 311,082 32,181 Skyworks Solutions Inc. 308,358 32,100 * Fiserv Inc. 379,613 31,443 * Twitter Inc. 859,524 31,132 Microchip Technology Inc. 623,703 29,579 * Splunk Inc. 408,142 28,415 Tencent Holdings Ltd. 1,195,262 23,901 * FireEye Inc. 481,669 23,558 Amdocs Ltd. 429,569 23,450 * Baidu Inc. ADR 117,090 23,310 * FleetCor Technologies Inc. 146,996 22,940 * Fortinet Inc. 542,025 22,402 * NXP Semiconductors NV 218,672 21,474 CDW Corp. 620,041 21,255 FactSet Research Systems Inc. 130,616 21,226 Atmel Corp. 1,947,303 19,191 * Akamai Technologies Inc. 260,295 18,174 Accenture plc Class A 177,700 17,198 * Gartner Inc. 197,832 16,970 Jack Henry & Associates Inc. 246,794 15,968 * Vantiv Inc. Class A 372,348 14,220 * VeriFone Systems Inc. 415,415 14,108 * Rackspace Hosting Inc. 353,300 13,139 Avago Technologies Ltd. Class A 97,752 12,994 Analog Devices Inc. 197,656 12,687 Lam Research Corp. 148,861 12,110 Fair Isaac Corp. 122,642 11,134 Fidelity National Information Services Inc. 176,055 10,880 * Qorvo Inc. 128,314 10,300 CDK Global Inc. 186,422 10,063 * Flextronics International Ltd. 690,300 7,807 Jabil Circuit Inc. 327,400 6,970 * Synaptics Inc. 80,139 6,951 * Cadence Design Systems Inc. 329,701 6,482 * Zebra Technologies Corp. 58,360 6,481 FLIR Systems Inc. 168,455 5,192 * Autodesk Inc. 97,315 4,873 * VMware Inc. Class A 27,800 2,384 * Euronet Worldwide Inc. 29,333 1,810 * LendingClub Corp. 47,019 694 * Fitbit Inc. 16,032 613 Materials (2.1%) Sherwin-Williams Co. 360,125 99,042 Monsanto Co. 299,626 31,937 Ashland Inc. 166,160 20,255 * WR Grace & Co. 161,870 16,235 PolyOne Corp. 371,070 14,535 Cytec Industries Inc. 222,087 13,443 Eagle Materials Inc. 159,897 12,205 Worthington Industries Inc. 343,295 10,319 CF Industries Holdings Inc. 139,150 8,945 Valspar Corp. 99,100 8,108 * Axalta Coating Systems Ltd. 208,000 6,881 International Flavors & Fragrances Inc. 41,600 4,546 NewMarket Corp. 3,600 1,598 Other (1.0%) 2 Vanguard Growth ETF 1,044,900 111,857 Telecommunication Services (1.2%) Verizon Communications Inc. 1,667,066 77,702 * SBA Communications Corp. Class A 442,938 50,925 Cogent Communications Holdings Inc. 279,224 9,449 Total Common Stocks (Cost $7,826,753) Coupon Temporary Cash Investments (2.1%) 1 Money Market Fund (1.8%) 3,4 Vanguard Market Liquidity Fund 0.137% 216,643,763 216,644 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC (Dated 6/30/15, Repurchase Value $22,300,000, collateralized by Federal Farm Credit Bank 3.180%-3.940%, 11/15/32-11/13/34, and Federal Home Loan Bank 3.000%-4.700%, 11/8/27-7/25/33, with a value of $22,749,000) 0.120% 7/1/15 22,300 22,300 U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.085% 7/24/15 2,000 2,000 5,6 Federal Home Loan Bank Discount Notes 0.088%-0.090% 7/31/15 5,6 Federal Home Loan Bank Discount Notes 0.090% 9/11/15 5,6 Federal Home Loan Bank Discount Notes 0.150% 11/13/15 6,7 Freddie Mac Discount Notes 0.118% 7/31/15 Total Temporary Cash Investments (Cost $246,043) Total Investments (100.3%) (Cost $8,072,796) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $24,943,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 1.6%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Includes $25,140,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $4,299,000 have been segregated as initial margin for open futures contracts. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Morgan Growth Fund C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments  Futures ContractsAssets 1   Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Morgan Growth Fund At June 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index September 2015 129 66,254 (799) E-mini S&P 500 Index September 2015 12 1,233 (1) (800) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At June 30, 2015, the cost of investment securities for tax purposes was $8,072,796,000. Net unrealized appreciation of investment securities for tax purposes was $3,537,379,000, consisting of unrealized gains of $3,649,736,000 on securities that had risen in value since their purchase and $112,357,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2015 VANGUARD MORGAN GROWTH FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
